Citation Nr: 0711376	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  03-14 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
40 percent for degenerative disc disease and arthritis of the 
lumbar spine, status post L3-L4 lumbar interbody fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from June 1978 to 
July 1985.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from March 2002 and October 2002 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Offices (RO) in St. Petersburg, Florida.  In March 
2002, the RO granted service connection for degenerative disc 
disease, lumbar spine, and assigned an initial 40 percent 
evaluation.  In April 2002, the veteran submitted additional 
evidence as to the appropriate initial evaluation for back 
disability, and in October 2002, the RO confirmed the initial 
40 percent evaluation assigned for that disability.  The 
veteran's disagreement with the October 2002 rating decision 
was accepted as a claim for an increased evaluation, but more 
properly constituted disagreement with the initial evaluation 
assigned in the March 2002 rating decision, as that rating 
decision was not yet final.  The claim was Remanded by a 
December 2004 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a February 2007 statement, the veteran indicated that he 
would be undergoing a second surgical procedure for his 
service-connected back disability at the end of February 
2007.  This statement is an allegation that the veteran's 
service-connected back disability has increased in severity.  
As such, the statement requires that the Board Remand the 
claim for further development as to the current severity.

In a January 2007 statement, the veteran indicated that he 
had been having bladder and urinary problems for 
approximately four years as a result of his service-connected 
lumbar disability, and he indicated that one of his treating 
physicians could provide an opinion to this effect.  Such 
evidence could have a material effect on the initial 
evaluation assigned for the veteran's service-connected back 
disability, including whether the veteran is entitled to a 
separate compensable evaluation for a neurologic disorder or 
neurologic symptoms related to the service-connected 
disability.  In particular, the four-year period mentioned by 
the veteran in this statement for duration of these symptoms 
would include the majority of, and, in fact, almost the 
entirety of, the initial evaluation period at issue in this 
appeal.  This statement requires that the claim be Remanded 
for further development.

In a November 2006 statement, the veteran contended that an 
injection received during VA care in December 2005 became 
infected and caused drainage for a lengthy period of time 
until interbody fusion was performed in October 2006.  This 
allegation should be evaluated, including to determine 
whether, if such infection was present, the veteran is 
entitled to an increased evaluation for the service-connected 
disability or to a separate, compensable evaluation for 
another disorder as secondary to treatment of the service-
connected disability.  In this regard, the Board notes that a 
May 2006 private treatment report reflects assignment of a 
diagnosis of abscess, right posterior iliac crest.  However, 
neither the supplemental statement of the case (SSOC) issued 
in October 2006 nor the SSOC issued in November 2006 
addresses whether an increased evaluation for the service-
connected back disability or a separate, compensable 
evaluation for a disorder secondary to treatment of the 
service-connected disability is warranted based on this 
evidence.  

In a November 2006 statement, the veteran contended that he 
had developed foot drop.  This allegation should be 
evaluated, including to determine whether the veteran is 
entitled to an increased evaluation for the service-connected 
disability or to a separate, compensable evaluation for foot 
drop as a neurological symptom.  In particular, the Board 
notes that criteria for evaluation of the veteran's service-
connected disability, as revised during the pendency of this 
appeal, provide for evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  The veteran's 
contention must be evaluated under the criterion most 
favorable to the veteran.      

In a November 2006 statement, the veteran indicated that he 
was unable to work more than a few hours a week, 
approximately 15 to 20 hours per week at best, as a result of 
his service-connected back disability, and that this 
employment limitation resulting from his service-connected 
disability had been present for more than 41/2years.  This 
statement is an allegation that the veteran may be entitled 
either to an increased initial evaluation on an 
extraschedular basis or to a total disability evaluation 
based on individual unemployability.  As this allegation is 
intertwined with the claim for an increased initial 
evaluation, this claim should be addressed on Remand.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be advised of the 
criteria for service connection for a 
disorder which is secondary to a service-
connected disability or is secondary to 
treatment for a service-connected 
disability.  

2.  Associate with the claims folder all 
current VA clinical records since October 
2006, including inpatient surgical 
treatment records, and any records of 
treatment of genitourinary tract 
complaints.

Obtain the veteran's complete original 
outpatient VA treatment file, and review 
that file again the veteran's claims file 
to assure that each and every clinical 
record reflecting that the veteran was 
afforded VA outpatient treatment 
beginning from March 2001, the period 
beginning one year prior to the claim 
underlying the appeal at issue, has been 
associated with the claims file.

3.  The veteran should be afforded the 
opportunity to submit or identify any 
non-VA records, including records of 
treatment for genitourinary complaints, 
foot drop, or any other neurological 
complaint or symptom, and to identify any 
records related to treatment of an 
infection secondary to treatment of the 
service-connected back disability.  The 
veteran should be advised to submit in 
writing any clinical opinions as to the 
onset of neurological symptoms, presence 
of neurological symptoms, or etiology of 
an infection.  Obtain identified private 
clinical records.  

4.  As to the veteran's contention that 
he is now able to work only part-time, 
and only because he is self-employed, 
afford the veteran an opportunity to 
provide income and earnings records for 
any period for which he wishes to claim 
TDIU.  The veteran should be advised that 
he should submit tax returns, billing and 
invoices, or any other employment and 
earning records which establish his 
actual income, and the sources of that 
income, or any other medical or non-
medical evidence that his service-
connected disabilities prevented him from 
sustaining substantial gainful employment 
during the period for which he seeks TDIU 
benefits.  In particular, the veteran 
should be advised to obtain records of 
his earning during the one-period prior 
to the effective date of the grant of 
service connection for back disability or 
prior to the time of onset of the 
service-connected disability, so that 
income limitations due to the service-
connected disability may be compared to 
the period prior to the onset of such 
limitations.

5.  The veteran should be afforded VA 
examinations, to include neurological, 
genitourinary examination, and/or 
infectious disease examinations, as 
necessary to address his complaints that 
he has neurological symptoms of his 
service-connected back disorder as well 
as orthopedic symptoms, and to address 
his contention that those neurological 
symptoms include genitourinary complaints 
and footdrop, and his contention that he 
developed an infection secondary to 
treatment of his service-connected back 
disability.  

The examiner(s) should be provided with a 
copy of this Remand, the claims file, and 
the veteran's current VA clinical 
records.  After examining the veteran and 
reviewing the relevant service medical 
records and post-service clinical 
records, and conducting any necessary 
diagnostic examinations, the examiner(s) 
should describe the severity of the 
veteran's lumbar disability, to include 
both orthopedic and neurological 
symptoms.   

Each neurological sign or symptoms of the 
back disability should be described in 
detail, including as to severity and 
onset.  The appropriate examiner is 
further requested to identify any 
neurological symptoms or abnormal 
objective neurological findings, to 
include loss of sensation, loss of motor 
function, radiculopathy and bladder or 
bowel impairment secondary to lumbosacral 
strain or degenerative disc disease.  If 
secondary partial paralysis is present in 
a lower extremity, the examiner should 
classify it as mild, moderate or severe.  
Each result of treatment of the back 
disability should be described in detail, 
including severity and onset.  

For each disorder that the veteran 
alleges is due to his service-connected 
back disability or treatment thereof, to 
include an infection at a donor sit and 
an infection or other disorder in the 
spinal canal due to a "plug" for an 
injection site, the appropriate examiner 
should provide an opinion as to whether 
the  alleged symptoms or secondary 
disorder is present currently or has been 
present, and, if no present currently, 
the examiner should describe the time 
period during which such disorder was 
present.  Then, the examiner(s) should 
provide an opinion, as to each infection 
or other secondary disorder, as to 
whether it is at least as likely as not 
(a 50 percent or greater likelihood) that 
the  alleged symptoms or secondary 
disorder is/was due to the service-
connected back disability or treatment 
thereof.  

In addition, the examiner(s) should 
provide an opinion as to whether 
neurological or other symptoms of the 
service-connected back disability have 
exceeded the severity of the disability 
present when the next examination is 
conducted at any time since August 2001, 
and should state when the period of 
greatest severity began and ended.  The 
examiner(s) should describe the extent to 
which the service-connected back 
disability and symptoms thereof impair 
the veteran's ability to perform work-
related tasks requires by the veteran's 
employment or self-employment.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

6.  The veteran should be afforded any 
other VA examination necessary to address 
a contention that his service-connected 
back disability or treatment thereof has 
resulted in any symptoms or secondary 
disorder or injury.  The examiner should 
be provided with a copy of this Remand, 
the claims file, and the veteran's 
current VA clinical records.  The 
examiner should provide an opinion as to 
the relationship between the claimed 
symptoms or disorder and the service-
connected back disability.  

7.  After completion of the above and any 
additional development deemed necessary, 
the claims on appeal should be 
readjudicated.  If any claim is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



